BLACKROCK FUNDS II BlackRock GNMA Portfolio BlackRock U.S. Government Bond Portfolio (each, a “Fund” and together, the “Funds”) Supplement dated June 16, 2015 to the Statement of Additional Information dated January 28, 2015 Effective immediately, the following changes are made to the Funds’ Statement of Additional Information: The chart listing investments and investment strategies in the section entitled “I. Investment Objectives and Policies” is amended to reflect that each Fund may invest in exchange traded funds, as follows: BlackRock GNMA Portfolio BlackRock U.S. Government Bond Portfolio Exchange Traded Funds X X Shareholders should retain this Supplement for future reference. SAI-BD7-0615SUP
